Case: 12-10278       Document: 00512167608         Page: 1     Date Filed: 03/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 7, 2013

                                       No. 12-10278                        Lyle W. Cayce
                                                                                Clerk

MATT WENTHOLD,

                                                  Plaintiff - Appellant

v.

CITY OF FARMERS BRANCH, TEXAS; TIM O’HARE,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-748


Before JONES, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Circuit Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.